Title: To James Madison from James McHenry, 21 June 1789
From: McHenry, James
To: Madison, James


Dear Sir.
Baltimore 21 June 1789
I was very happy to learn that you had dismissed the first reported bill for the collection of the revenue. In this State and perhaps in some of the others, the Laws were too much in favor of the officers at the expence of the revenue. Here, where the imports are so very considerable, instead of a naval officer and collector constituted to be checks upon each other, the whole power was lodged in a single person. I hope this evil will be avoided in your new bill. I am persuaded, generally speaking, and without intending any reflexion, that the public will save more by allowing eight hundred pounds to two men than five hundred to one.
I am much obliged to you for your letter of the 5. I cannot help, when I read the debates, wishing you better informed and abler associates. Your task is arduous, but I flatter myself you will get happily through it. Being about to set out for the Sweet Springs with my brother where he proposes remaining the season I shall hear little of your proceedings. I leave you however my best wishes and am Dr. Sir very sincerely your ob. st.
James McHenry
